     Case 2:20-cv-01369-WBS-KJN Document 18 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN BROWN,                                      No. 2:20-cv-1369 KJN P
12                      Plaintiff,
13          v.                                         ORDER TO SHOW CAUSE
14   RIO COSUMNES CORRECTIONAL
     CENTER,
15
                        Defendant.
16

17          Plaintiff, a county inmate proceeding pro se and in forma pauperis, proceeds with a civil

18   rights action pursuant to 42 U.S.C. § 1983. On January 21, 2021, defendant filed a motion to

19   compel discovery pursuant to Rules 33, 34, and 37 of the Federal Rules of Civil Procedure, and

20   Local Rule 230(l). Defendant seeks a court order requiring plaintiff to provide verified responses,

21   without objection, to defendant’s first set of interrogatories and request for production of

22   documents. Plaintiff has not opposed the motion.

23          Plaintiff is advised of the following. Local Rule 230(l) provides in part: “Failure of the

24   responding party to file written opposition or to file a statement of no opposition may be deemed

25   a waiver of any opposition to the granting of the motion . . . .” Id. Local Rule 110 provides that

26   failure to comply with the Local Rules “may be grounds for imposition of any and all sanctions

27   authorized by statute or Rule or within the inherent power of the Court.” Id.; see also ECF No.

28   10, ¶ 16. Federal Rule of Civil Procedure 37 authorizes the imposition of sanctions for discovery
                                                       1
     Case 2:20-cv-01369-WBS-KJN Document 18 Filed 02/23/21 Page 2 of 2


 1   violations, including a party’s failure to obey a court order to provide or permit discovery. Fed.

 2   R. Civ. P. 37(b)(2)(A). Such sanctions may include ordering a party to pay the reasonable

 3   expenses, including attorney’s fees, caused by the failure to comply with the order or rule. Fed.

 4   R. Civ. P. 37(b)(2)(C). A court may also dismiss an action in whole or in part. Fed. R. Civ. P.

 5   37(b)(2)(A)(v).

 6            Accordingly, IT IS HEREBY ORDERED that, within twenty-one days from the date of

 7   this order, plaintiff shall show cause why the motion should not be granted.

 8   Dated: February 23, 2021

 9

10
     /brow1369.osc
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
